Judge Brooke,
delivered the opinion of the court.*
The supersedeas in this case, upon an inspection of the record, is found to extend only to the judgment overruling the appellant’s motion, to quash the second execution and forthcoming bond. The court, therefore, not deciding whether the appellant, even if there was error in the first judgment, would be entitled to a supersedeas, is of opinion that there is no error in the second judgment, and it is therefore affirmed.

Judge Cabell was absent.
NOTE.—After the decision in this case, Wickham intimated that he should apply for a supersedeas, to the judgment quashing the first forthcoming bond; hut Judge Brooke informed him, that the judges had tasen that subject into consideration, and had determined, if such a motion should be made, to refuse it; on the ground of the variance, between the execution and the forthcoming bond.